Citation Nr: 1112102	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  03-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative disc disease of the cervical spine (neck disability).

2.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative disc disease of the lumbosacral spine (back disability).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2002 and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2006, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington D.C. to clarify whether the Veteran reported for his April 2004 hearing, to remove medical records not belonging to the Veteran, and to request VA outpatient treatment reports from Fox Army Health Center.  As those actions have been completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims file reveals that while the Veteran met with his representative on the morning of his scheduled April 2004 hearing, due to an apparent miscommunication between the Veteran and his representative, the Veteran did not stay at the hearing site to provide testimony.  Indeed, there is no hearing transcript; no hearing took place.  As such, the Board finds that the Veteran failed to appear at the hearing.  In addition, the record does not reflect a showing of good cause for the Veteran's failure to appear at the April 2004 hearing and another hearing will not be granted.  See 38 C.F.R. § 20.702 (2010).


FINDINGS OF FACT

1.  The Veteran has not had an incapacitating episode of at least 4 weeks but less than 6 weeks during the past 12 months due to his neck disability.  He does not have forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  The Veteran does not have severe limitation of motion of the cervical spine.

2.  The Veteran has not had an incapacitating episode of at least 4 weeks but less than 6 weeks during the past 12 months due to his back disability.  The Veteran does not have forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent disabling for service-connected neck disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5290, 5293 (effective prior to September 23, 2002); 5293 (effective from September 23, 2002, to September 26, 2003); 5237, 5243 (effective September 26, 2003).

2.  The criteria for an evaluation in excess of 20 percent disabling for service-connected back disability have not been met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

With regard to the Veteran's neck and back disabilities, each disability was first granted service connection in August 2002.  Later that year, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Then, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the amendments may be applied as of, but not prior to, September 23, 2002, and September 26, 2003, respectively.

The amendments renumber the diagnostic codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome (Diagnostic Code 5243), ankylosing spondylitis (Diagnostic Code 5240), and spinal stenosis (Diagnostic Code 5238) to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

VA has evaluated the Veteran's spinal disorders under multiple diagnostic codes.  The Veteran's neck disability was originally evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5290, as limitation of motion of the cervical spine (in effect prior to September 26, 2003).  After the September 2002 and 2003 amendments, the Veteran's neck disability is rated at 20 percent under Diagnostic Code 5237, cervical strain (in effect after September 26, 2003).

The Veteran's back disability was originally evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295, as lumbosacral spine (in effect prior to September 26, 2003).  After the September 2002 and 2003 amendments, the Veteran's back disability is rated at 20 percent under Diagnostic Code 5242, degenerative arthritis of the spine (in effect after September 26, 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5290 which pertained to limitation of motion of the cervical spine, the Veteran was rated using the following criteria:

Severe...........................................................................30
Moderate.......................................................................20
Slight.............................................................................10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5295 which pertained to lumbosacral strain, evaluations were assigned as follows:

Severe; with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions...........................40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.........................................................................20

With characteristic pain on motion...........................................................................10

With slight subjective symptoms only.................................................................................0

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, under the rating criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.........................................60

Severe; recurring attacks, with intermittent relief...................................................................40

Moderate; recurring attacks..........................................20

Mild...............................................................................10

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

Effective September 23, 2002, intervertebral disc syndrome warrants a 20 percent evaluation when the veteran has incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least six weeks during the past 12 months.  These criteria are the same in the amendment effective September 26, 2003.  

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest "prescribed by a physician" and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2010).

Effective September 26, 2003, the regulations regarding diseases of and injuries to the spine, to include intervertebral disc syndrome, were again revised.  Under these regulations, the Veteran's intervertebral disc syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine...........................................................100

Unfavorable ankylosis of the entire thoracolumbar spine...........................................................50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis......................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexsion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA compensation purposes,...normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the...thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At this juncture, the Board notes that the Veteran's neck and back disabilities were each granted service connection in August 2002.  In June 2003, the Veteran submitted a notice of disagreement as to the initial disability rating of his neck disability.  He then perfected his appeal of the initial disability evaluation of his neck disability in October 2003.  As discussed above, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine during the pendency of his appeal of the neck disability.  Thus, as to the Veteran's claim for a higher initial evaluation of his neck disability, the Board will consider both the old criteria (Diagnostic Codes 5290 and 5293) and the revised criteria (Diagnostic Codes 5237 and 5243) for rating spine disabilities.

Moreover, the RO addressed the Veteran's claim for increase of his neck disability under both the old and the revised criteria.  Thus, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of September 23, 2002 and September 26, 2003 in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In contrast, the Veteran submitted a claim for an increased rating of his back disability in April 2004, after the effective dates of the new regulations for the evaluation of disabilities of the spine.  As such, only the revised criteria (Diagnostic codes 5242 and 5243) for rating spine disabilities will be considered with respect to the Veteran's claim for a higher evaluation of his back disability.

The Board will first address the Veteran's claim for a higher, initial evaluation of his neck disability with consideration of both the old and revised rating criteria for spine disabilities.

In June 2003, the Veteran underwent a VA examination of his spine.  There, the examiner noted that the Veteran had cervical spine pain and a magnetic resonance imaging (MRI) revealed disk space narrowing from C3 to C7.  However, there was no evidence of nerve [root] compression and no spinal stenosis.  

Upon physical examination, the examiner indicated that the Veteran's cervical spine had right lateral flexion of 20 degrees and left lateral flexion of 15 degrees.  Otherwise, limitation of motion of the neck was noted as "normal", providing evidence against this claim.  

The Veteran was afforded another VA examination of his cervical spine in February 2009.  At that time, the examiner indicated that the Veteran had neck stiffness, spasms, and moderate neck pain.  There was no cervical spine ankylosis.  The Veteran's cervical spine range of motion included flexion of 40 degrees, extension of 35 degrees, bilateral flexion of 35 degrees, and bilateral rotation of 70 degrees.

Applying the old rating criteria, the evidence does not demonstrate severe limitation of motion of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  Indeed, the results from the June 2003 to the February 2009 VA examinations reflect improvement of range of motion for bilateral flexion.  While the Veteran's condition may not have improved, it clearly does not indicate that the next higher evaluation is met.  In addition, there is no evidence of record indicating that the Veteran has severe, recurring attacks, with intermittent relief, of his degenerative disc disease of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

As such, a disability evaluation in excess of 20 percent disabling, under the old rating criteria, is not warranted.

With respect to the revised rating criteria, the Board finds that a higher, initial evaluation is not appropriate.  Considering the results of the Veteran's cervical spine range of motion from the February 2009 VA examination, his combined range of motion is 285 degrees.  As mentioned above, there was no ankylosis of the cervical spine.  Indeed, the Veteran would not meet the revised rating criteria for a 20 percent disability rating, and an evaluation in excess of 20 percent disabling is clearly not warranted.

In addition, there is no evidence of record indicating that Veteran has ever had an incapacitating episode due to his neck disability (nothing to indicate any bed rest prescribed by a physician).  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not entitle the Veteran to a higher rating for his neck disability.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  Although the June 2003 and February 2009 VA examinations of the Veteran's cervical spine contain reports that the Veteran experienced pain, such findings do not provide for a higher disability rating in this case.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In the February 2009 VA examination report, the examiner indicated that upon repetitive motion, which tested for increased pain, weakness, fatigability, incoordination, and change of range of motion, the Veteran exhibited the same range of motion and no increase in pain.  

In short, there is no additional loss of function caused by limitation of motion due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a disability rating higher than 20 percent.  Indeed, the highest schedular rating available based on limitation of motion, in the absence of ankylosis, is already assigned.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  It is important for the Veteran to understand that without considering pain, the 20 percent evaluation could not be justified.

The Board has also looked at other diagnostic codes for rating the Veteran's neck disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, the evidence does not demonstrate any fracture of a vertebra, or ankylosis of the cervical or complete spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287 (2002).  

Because the General Rating Formula, effective September 26, 2003, is identical for all Diagnostic Codes pertaining to the spine other than for intervertebral disc syndrome, consideration of other relevant diagnostic codes pertaining to the spine is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2010); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, no neurological abnormalities as a result of the Veteran's neck disability were noted in the record.  Thus, a separate rating for neurological abnormalities is not warranted.

Upon review of VA outpatient treatment reports of record and other private medical records, the Board finds that these records do not provide any additional evidence favorable to the Veteran's claim for an evaluation in excess of 20 percent disabling for his neck disability and which is relevant to the applicable old and revised rating criteria.

The Board now turns to the Veteran's claim for a higher evaluation of his back disability with consideration of the revised criteria for rating spine disabilities.

The Veteran was afforded a VA examination of his spine in June 2003.  However, at that time, while there was no ankylosis of the spine noted on the examination report, no ranges of motion for the Veteran's lumbar spine were measured, to include forward flexion.  As such, this examination is inadequate for rating purposes.

In July 2004, the Veteran underwent a VA examination of his spine.  Upon physical examination, the Veteran's left rotation was measured at 35 degrees and right rotation was measured, at worst, at 35 degrees.  The Veteran demonstrated full range of forward flexion and extension at 90 degrees and 30 degrees, respectively.  There was no ankylosis noted on the examination report.

The Veteran was again afforded a VA examination of his spine in February 2009.  There, the examiner indicated that the Veteran had constant, moderate back pain.  He had an antalgic gait but no abnormal spinal curvatures, including no lumbar spine ankylosis.  Upon objective examination, lumbar spine range of motion was measured as 90 degrees of forward flexion, 30 degrees of extension, bilateral flexion of 30 degrees, and bilateral rotation of 30 degrees.  His combined range of motion of the thoracolumbar spine was measured at 240 degrees.  

Given this evidence (which indicated full ranges of motion) and the absence of any ankylosis, a rating higher than 20 percent would not be appropriate.

In addition, there is no evidence of record indicating that Veteran has ever had an incapacitating episode due to his back disability, as there is no indication of any bed rest prescribed by a physician.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not entitle the Veteran to a higher rating for his back disability.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  Although the June 2003, July 2004, and February 2009 VA examinations of the Veteran's lumbar spine contain reports that the Veteran experienced pain, such findings do not provide for a higher disability rating in this case.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In the February 2009 VA examination report, the examiner indicated that upon repetitive motion, which tested for increased pain, weakness, fatigability, incoordination, and change of range of motion, the Veteran exhibited the same range of motion and no increase in pain.  

In short, there is no additional loss of function caused by limitation of motion due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a disability rating higher than 20 percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  It is important for the Veteran to understand that without considering pain, the 20 percent evaluation could not be justified.

The Board has also looked at other diagnostic codes for rating the Veteran's back disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board notes that the Veteran is already service-connected for left leg sciatica with a separate disability evaluation of 10 percent.  The record does not reflect that a disability rating higher than 10 percent for left leg sciatica is warranted.  Indeed, there is no evidence indicated that there is incomplete paralysis below the knee which is moderate.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  As such, there is no other diagnostic code applicable to the Veteran's claim for a higher evaluation of his back disability that would afford him an evaluation in excess of 20 percent disabling.

In addition, upon review of VA outpatient treatment reports of record and other private medical records, the Board finds that these records do not provide any additional evidence favorable to the Veteran's claim for an evaluation in excess of 20 percent disabling for his back disability and which is relevant to the applicable revised rating criteria.  The Board must find that the most probative evidence in this case provides evidence against this claim, outweighing the statements of the Veteran that a higher evaluation is warranted. 

In deciding the Veteran's increased evaluation claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's neck or back evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.

As such, the claims must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disabilities resulting from back and neck conditions.  There are no manifestations of the Veteran's back and neck disabilities that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, there is no evidence of record indicating marked interference with employment or frequent periods of hospitalization due to his neck or back disabilities.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2004, April 2004, and July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.




ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


